DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 12/20/2020 "Reply" elects without traverse and identifies claims 1, 2, 4, 6-11, 13, and 17-22 as being drawn to Species A.  Accordingly, Examiner has withdrawn claims 3 and 14-16 from further consideration as being drawn to a non-elected invention.  See, for example, 37 CFR § 1.142(b).
The 12/20/2020 restriction requirement is proper, is maintained, and is hereby made final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, 8-10, 17, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozuma (US Pub. No. 2011/0043735).
Regarding claims 1 and 22, in FIG. 8, Kozuma discloses a display apparatus comprising a display panel capable of displaying images on, and photographing an object facing, a display surface thereof, the display panel comprising: a substrate (1); a plurality of pixel units over the substrate, each comprising at least one pixel subunit; a first color film (6/7, paragraph [0029]) over the substrate; and an optical sensing layer (4/5, paragraph [0078]), sandwiched between the first color film and the substrate, and configured to detect optical signals from, and based thereon to allow the display panel to photograph, the object; wherein: each of the at least one pixel subunit in each of the plurality of pixel units comprises a light-emitting portion (70/72/73, paragraph [0121]); and the optical sensing layer comprises a plurality of optical sensing portions, each arranged such that an orthographic projection thereof on the substrate is substantially covered by an orthographic projection of the first color film on the substrate, yet is not overlapped with an orthographic projection of the light-emitting portion of the each of the at least one pixel subunit on the substrate.
Regarding claim 2, in FIG. 8, Kozuma discloses a lens layer (9, paragraph [0029]) over the optical sensing layer configured to allow for effective focusing of the optical signals onto the optical sensing layer, wherein: the lens layer is arranged such that an orthographic projection thereof on the substrate 
Regarding claim 4, in FIG. 8, Kozuma discloses that the lens layer comprises a plurality of protrusions, wherein: a surface of each of the plurality of protrusions opposing to the substrate is a convex shape.
Regarding claim 6, in FIG. 8, Kozuma discloses that the light-emitting portion of the each of the at least one pixel subunit in the each of the plurality of pixel units comprises: a first electrode layer (70) over the substrate; a second electrode layer (73) over the first electrode layer; and an organic light-emitting layer (72) between the first electrode layer and the second electrode layer.
Regarding claim 8, in FIG. 8, Kozuma discloses that the each of the at least one pixel subunit comprises a thin-film transistor (65) configured to drive the light-emitting portion to emit a light, wherein the thin-film transistor comprises an electrode (62, see FIG. 6 for element label) electrically coupled to the first electrode layer.
Regarding claim 9, in FIG. 8, Kozuma discloses that the each of the at least one pixel subunit further comprises an insulating layer (51/52) between the light-emitting portion and the thin-film transistor, wherein the first electrode layer is electrically coupled to the electrode of the thin-film transistor through a via in the insulating layer.

Regarding claim 17, in FIG. 8, Kozuma discloses that each of the plurality of optical sensing portions comprises an optoelectronic diode, configured to convert at least one of the optical signals into an electric signal (paragraph [0079]).
Allowable Subject Matter
Claims 7, 11, 13, and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUCKER J WRIGHT/           Primary Examiner, Art Unit 2896